Citation Nr: 0944565	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  04-42 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for craniofacial fibrous 
dysplasia (CFD) with chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from September 
1999 to January 2004.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in January 2008 to the Department of Veterans Affairs 
(VA) Regional Office in Winston-Salem, North Carolina (RO) 
for additional development.  

A VA physician's opinion was added to the claims files in 
April 2008, which is prior to the January 2009 Supplemental 
Statement of the Case (SSOC); however, this SSOC did not 
consider the April 2008 opinion.  The opinion was accompanied 
by a waiver of RO review on behalf of the veteran.  See 
38 C.F.R. § 20.1304 (2009).  


FINDING OF FACT

The preexisting CFD is shown to have chronically worsened 
during the veteran's period of military service, as 
manifested by findings of persistent headache and facial 
pain.  


CONCLUSION OF LAW

The Veteran's preexisting CFD, manifested by headaches and 
facial pain, was aggravated by active military duty.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Letters were sent to the 
Veteran in December 2004 and February 2008 that informed her 
of the requirements needed to establish entitlement to 
service connection, and a SSOC was issued in January 2009.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information she was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
letters.  

The February 2008 letter provided information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination report dated 
in November 2008 is on file.  

All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issue decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of her claim.  All general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for CFD due to service, 
to include as due to aggravation.  Having carefully 
considered this claim in light of the record and the 
applicable law, the Board is of the opinion that the 
Veteran's preexisting CFD was aggravated by active service, 
and the appeal will therefore be granted.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003), 69 Fed. Reg. 25178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  

Evidence of the Veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  

If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by service.  
Verdon v. Brown, 8 Vet. App. 529 (1996).  

As noted, a veteran is presumed to be in sound condition, 
except for defects, infirmities or disorders noted when 
examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  

In this case, there is medical evidence on file from more 
than one physician that the veteran's CFD is a condition 
that, by its very nature, existed prior to her period of 
service, even though it was not discovered until service.  

Therefore, the Board must next determine whether the 
veteran's preexisting CFD underwent an increase in severity 
during her active military service.  See, in general, 38 
U.S.C.A. § 1153.  

Aggravation for purposes of VA compensation benefits requires 
more than that a preexisting disorder become intermittently 
symptomatic during service; rather, there must be permanent 
advancement of the underlying pathology.  

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  

Furthermore, temporary or intermittent flare-ups of a 
preexisting disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. 
App. 529, 536-7 (1996).  

Service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)).

According to VAOPGCPREC 82-90, "disease" has been broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown. On the other hand, "defect" has been 
defined as structural or inherent abnormalities or conditions 
which are more or less stationary in nature. Generally, a 
"disease" is considered to be a condition capable of 
improving or deteriorating, while a "defect" is not 
considered to be a condition capable of improving or 
deteriorating. Id.

There were no pertinent complaints or findings on preservice 
medical history and physical examination reports in May 1999; 
The Veteran was given an eye examination the day prior to 
service entrance for complaints of headaches and blurriness.  
The Veteran began complaining of severe headaches and facial 
pain in February 2001 after flying in an unpressurized 
aircraft.  A CT scan showed CFD.  A September 2003 Physical 
Evaluation Board concluded that the Veteran had chronic 
headaches and facial pain secondary to CFD, with long history 
of headaches that were exacerbated (but not permanently 
aggravated) in February 2001.  It was noted that the 
condition "had to have existed prior to enlistment, 
according to accepted medical principles, and has followed a 
course of normal progression without permanent service 
aggravation."

Postservice private and VA treatment records show continued 
complaints of headaches and facial pain.

According to a March 2008 report from a Staff Duty Officer of 
the United States Army Military Intelligence (Aerial 
Reconnaissance) Battalion, for whom the Veteran worked, the 
Veteran's CFD began after service entrance and gradually got 
worse.

According to an April 2008 opinion from a VA neurologist, it 
was more likely than not that the Veteran's chronic headaches 
are related to her CFD.  It was noted that, while CFD is a 
genetic mutation, the condition did not become symptomatic 
until the Veteran flew on an unpressurized aircraft during 
the course of her service duties.

After review of the claim files, a VA physician said in 
November 2008 that the Veteran's CFD was not caused by 
service.  The examiner was not able to say without resorting 
to speculation how much of the Veteran's increasing headache 
symptoms are due to the natural history of the disease and 
how much are due to service.  According to the examiner, it 
was documented that the Veteran's headaches became worse in 
service for unknown reasons.  It seemed reasonable to the 
examiner to expect that aggravation from flying on 
"pressurized aircraft" would be temporary, but the effects 
in this case are unknown as this is a rare disease.

Although there are medical opinions both for and against the 
Veteran's claim, none of the opinions is, by itself, 
definitive.  While the November 2008 VA opinion appears to be 
against the claim, since the examiner said that she was 
unable to say without speculation how much of the Veteran's 
increasing headaches symptoms were due to the natural history 
of the disease and how much were due to service, this opinion 
implies that there was at least some increased symptomatology 
due to service.  

The Board would also note that the examiner 's comment in 
November 2008 about only temporary aggravation from 
"pressurized aircraft" cannot be considered as probative 
since the Veteran actually said that her severe headaches 
started after being in an "unpressurized aircraft."  
Although the March 2008 statement in favor of the claim is 
not from a health care provider, it was from the Veteran's 
superior, who was able to observe the Veteran and to attest 
to her complaints of progressive headaches.  While the April 
2008 statement from a VA doctor does not specifically address 
the question of whether the Veteran's CFD was permanently 
aggravated by service, the opinion did find that the 
Veteran's headaches are related to CFD and that the condition 
did not become symptomatic until after she flew in 
unpressurized aircraft in service.

Based on the evidence on file, the Board finds that although 
the veteran's CFD, manifested by headaches and facial pain, 
clearly and unmistakably existed prior to service, the above 
evidence does not show clearly and unmistakably that the 
condition was not aggravated in service.  See VAOPGCPREC 3-03 
(2004).  

Accordingly, service connection for CFD on the basis of 
aggravation is warranted.  




ORDER

Service connection for preexisting CFD is granted based on 
aggravation.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


